Citation Nr: 1615263	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right foot condition. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2011 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board remanded this case in April 2015.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim must be remanded for further development to ensure it is afforded every consideration.

In his September 2012 substantive appeal, the Veteran requested a video-conference hearing before the Board to provide testimony in support of his claims.  He was scheduled for a hearing on April 12, 2016.  However, on March 31, 2016, the Veteran's representative notified the Board that the Veteran recently suffered a heart attack and underwent surgery to place three stents.  Accordingly, the Veteran's representative indicated that the Veteran would be unable to appear at the April 12, 2016 hearing.  To allow the Veteran time to recover from his heart attack and surgery, the Veteran's representative requested a postponement of the Veteran's hearing until after July/August 2016.  Good cause having been shown, the Veteran should be rescheduled for a video-conference hearing before the Board at a later date.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before the Board, in accordance with his request concerning the timing of the hearing.  As noted above, the Veteran recently suffered a heart attack and underwent surgery.  He has requested that his hearing be scheduled after July/August 2016.    

2.  After the hearing is conducted, if the Veteran withdraws the hearing request, or if he fails to appear without good cause, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

